DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9, 11-13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thompson  (US 2015/0130903).
Regarding Claim 1, Thompson discloses a voltage generator for supplying voltage power to an electronic device of a Light Detection and Ranging (LiDAR) system [0039-42], the voltage generator comprising: a clock source configured to generate a clock signal [0053-54; 0085; 0095; 0097]; a voltage source [0052-55; 0085; 0097-99; Claims 1 & 2]; configured to generate a first voltage signal having a first voltage level [0097-99; 0105; Claim 1 & 2]; and a voltage multiplier coupled to the voltage source and the clock source [0052; 0097-98; 0105; Claim 1 & 2], the voltage multiplier being configured to generate a second voltage signal having a second voltage level based on the first voltage signal and the clock signal [Claims 1 & 2; 0097-98; 0107-08], wherein the second voltage level is higher than the first voltage level [0085; 0097-99; 0105-8; Claims 1& 2].
Regarding Claim 11, Thompson discloses a method for generating a voltage to power an electronic device of a Light Detection and Ranging (LiDAR) system [0039-42], comprising: generating, by a clock source, a clock signal [0053-54; 0085; 0095; 0097]; generating, by a voltage source [0052-55; 0085; 0097-99; Claims 1 & 2], a first voltage signal having a first voltage level 
Regarding Claim 19, Thompson discloses a Light Detection and Ranging (LiDAR) system [0039-42], comprising: a light source configured to emit a light beam; a scanner configured to project the light beam to an object [0010-012; 0038-42]; a photodetector configured to detect a reflected light beam reflected from the object [0038-42]; and a voltage generator configured to supply a voltage to at least one of the light source [0053-54; 0085; 0095; 0097], the scanner, or the photodetector [0038-42], the voltage generator comprising: a clock source configured to generate a clock signal [0053-54; 0085; 0095; 0097]; a voltage source [0052-55; 0085; 0097-99; Claims 1 & 2] configured to generate a first voltage signal having a first voltage level [0097-99; 0105; Claim 1 & 2]; and a voltage multiplier coupled to the voltage source and the clock source [0052; 0097-98; 0105; Claim 1 & 2], the voltage multiplier being configured to: generate a second voltage signal having a second voltage level based on the first voltage signal and the clock signal [Claims 1 & 2; 0097-98; 0107-08], wherein the second voltage level is higher than the first voltage level [0085; 0097-99; 0105-8; Claims 1& 2]; and supply the second voltage signal to at least one of the light source, the scanner, or the photodetector [0038-42; 0053-55; 0085; 0095; 0097-99; 0105-08].
Regarding Claims 2-3, 12, and 20, Thompson also discloses a level shifter coupled to the clock source and the voltage source, the level shifter being configured to shift a voltage level of the clock signal to the first voltage level based on the first voltage signal [#726 of Fig 7; 0085-87; 0105-08] , and wherein the level shifter is coupled to the voltage multiplier and configured to 
Regarding Claims 4 and 13, Thompson also discloses wherein: the clock signal comprises a plurality of pulses; and the level shifter is configured to shift a height of the plurality of pulses to the first voltage level [0040-42; 0053-54; 0085].
Regarding Claims 8 and 17, Thompson also discloses sensing, by one or more sensors, an operation status or an operation environment of the voltage generator; generating, by the one or more sensors, a sensing signal indicating the operation status or the operation environment of the voltage generator; receiving, by a feedback controller, the sensing signal; and generating, by the feedback controller, a control signal to control the voltage source or the clock source based on the sensing signal [0013; 0040-44; 0053-54; 0084-86; 0093-0100, 0104] .
Regarding Claims 9 and 18, Thompson also discloses wherein the one or more sensors comprise at least one of: a temperature sensor configured to sense a temperature in the operation environment; a voltage sensor configured to sense a ripple or noise in the second voltage signal; or an ambient light sensor configured to sense an intensity of ambient light in the operation environment [0013; 0040-44; 0053-54; 0084-86; 0093-0100, 0104].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson  (US 2015/0130903), as applied to claims 1 and 11 above, and further in view of Freeman (US 2016/0118906).
Regarding Claims 5 and 14, Thompson does not explicitly teach – but  Freeman does teach wherein the voltage multiplier comprises a Dickson voltage multiplier having multiple stages, each stage comprising a diode and a capacitor [0130; 0149; 0156; 0159; 0165]. It would have been obvious to modify the system and method of Thompson to include a Dickson voltage multiplier and non-overlapping pulse trains in order to efficiently and independently control the two output voltages, the length of the pulses, with reduced interference.  
Regarding Claims 6 and 15, Thompson does not explicitly teach – but  Freeman does a non-overlapping pulse train generator configured to: generate first and second pulse trains based on the clock signal, wherein pulses of the first and second pulse trains are non-overlapping; and supply the first and second pulse trains to the Dickson voltage multiplier [0130; 0149; 0156; 0159; 0165]. It would have been obvious to modify the system and method of Thompson to include a Dickson voltage multiplier and non-overlapping pulse trains in order to efficiently and independently control the two output voltages, the length of the pulses, with reduced interference.  
Regarding Claims 7 and 16, Thompson does not explicitly teach – but  Freeman does teach wherein the voltage multiplier is configured to generate the second voltage signal without using an inductor or a transformer [0130; 0149; 0156; 0159; 0165]. It would have been obvious to modify the system and method of Thompson to include a Dickson voltage multiplier and non-overlapping pulse trains in order to efficiently and independently control the two output voltages, the length of the pulses, with reduced interference, as voltage multiplier circuits with level shifters do not require inductors or transformers.
Regarding Claim 10, Thompson does not explicitly teach – but  Freeman does teach wherein at least one of the clock source or the voltage source is programmable to generate the clock signal having a programmable frequency or the first voltage signal having a programmable first voltage level [0037; 0107; 0109; 0142]. It would have been obvious to modify the system and method of Thompson to include programmable voltages and frequencies in order to efficiently and independently control the two output voltages, the length of the pulses, with reduced interference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645